DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ reply to the May 5, 2021 Office Action, filed November 3, 2021, is acknowledged.  Applicants previously canceled claims 1-24 and 65, and now cancel claims 29 and 33-66.  Applicants amend claims 25-28 and 30-32, which claims are under examination.
 Any objection or rejection of record in the previous Office Action, mailed May 5, 2021, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  This action is FINAL.

Information Disclosure Statement
The Information Disclosure Statements filed May 13, 2021 and November 3, 2021 have been considered.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.  The size in bytes of the Sequence Listing in the Incorporation by Reference paragraph does not match the size in bytes in the Sequence Listing itself.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  Paragraph [0117] contains sequences without sequence identifiers.  In addition, these sequences incorporate the character “X,” which is not an acceptable nucleic acid nucleotide designation.
Required response – Applicant must provide:


Claim Objections
Claim 25 is objected to because of the following informalities:  
 	At claim 25, lines 13-14, it is suggested to amend the claim to read "expressing in a eukaryotic cell a CRISPR-Cas9 system that recognizes the unique target sequence" in order to clarify that the CRISPR-Cas9 system is being expressed in the eukaryotic cell.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 25-28 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (U.S. Patent No. 7,601,492, issued October 13, 2009, and cited in the Information Disclosure Statement filed June 19, 2018) and Grissa et al. (35 Nucleic Acids Research W52-W57 (2007), and cited in the Information Disclosure Statement filed June 19, 2018) in view of Chen et al. (U.S. Patent Application Publication No. 2016/0017366, published January 21, 2016, filed June 4, 2015, and claiming priority to PCT Patent Application No. PCT/US13/73307, filed December 5, 2013 and U.S. Provisional Patent Application No. 61/734,256, filed December 6, 2012, and cited in the Information Disclosure Statement filed June 19, 2018).  This rejection is maintained.
	Fu discloses methods of examining DNA binding across an entire genome, where regulatory regions to which proteins bind are identified (abstract).  Fu discloses methods of identifying target specific sequences that act as target specific probes (column 10, lines 22-43).  Fu further discloses methods to identify specific 40-mers that can be selected to represent a given region in a genome, 
	Grissa discloses a web-based method to detect and identify CRISPR clusters (abstract).  Grissa discloses that the method also defines the highly conserved regions of CRISPR clusters, as well as the flanking sequences to determine the leader (abstract).  Grissa further discloses that the method comprises a series of steps by which a CRISPR candidate is identified (Figure 1).  Grissa discloses that possible CRISPR locations are identified from a sequence, candidate conserved regions (DRs) are identified and scored, CRISPR structure is checked, and tandem repeats are eliminated, and CRISPR candidates are identified (Figure 1).  Grissa discloses that the CRISPR Finder provides for finding short CRISPR-like structures, conserved regions are accurately identified, the files may be uploaded, and flanking sequences and spacer can be extracted and blasted against different databases (page W56, column 2, last full paragraph).
  	Chen discloses that sequences upstream of the target sequence can range in length from about 20 nucleotides, which encompasses sequences of at least 10, 12, and 20 base pairs in length (paragraph [0100] of the ‘366 publication and paragraph [0032] of the ‘256 priority application).  Chen discloses that the CRISPR-Cas9 system is determined by the protospacer adjacent motif and that the DNA-targeting RNA (i.e., the guide RNA) and that that the S. pyogenes PAM is an NGG sequence, and that this sequence is essential for CRISPR-Cas9 binding and cleavage (paragraphs [0018] and [0092] of the ‘366 publication and paragraphs [0005], [0017]-[00334] of the ‘256 priority application).  Chen discloses that the CRISPR-Cas9 guide sequences can be used to bind and cleave eukaryotic cells, including cells from humans, mice 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the methods of Fu and Grissa to determine CRISPR locations and upstream unique target sequences, such as the CRISPR-Cas9 of Chen, which can be expressed in a eukaryotic cell because the use of unique target sequences when modifying a genome will provide for fewer off-target modifications made because the target is a unique sequence in a eukaryotic genome.

	Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 25-28 and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,781,444.  This rejection is maintained.
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘444 patent claims a genome-wide screening method for knocking out a plurality of genes in a genome using a CRISPR-Cas protein and a plurality of guide sequences that target unique genomic sequences, where the sequences relate to certain conditions.  It would have been obvious to one with ordinary skill in the art at the time the invention was made to determine all potential unique target sites in a genome according to the ’444 patent by locating a CRISPR motif and analyzing upstream sequences such that all unique target sequences are determined, and can thus be used to knock out genes that relate to certain conditions that can potentially be treated by gene knockout.

	Claims 25-28 and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,930,367.  This rejection is maintained.



	Claims 25-28 and 30-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-50 of copending Application No. 16/525,531.  This rejection is maintained.
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the '531 application claims a method of generating a library of unique guide RNAs that target a unique target sequence in a eukaryotic call.  It would have been obvious to one with ordinary skill in the art at the time the invention was made to determine all potential unique target sites in a genome by locating a CRISPR motif and analyzing upstream sequences such that all unique target sequences are determined.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 	Claims 25-28 and 30-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/182,817.   This rejection is maintained.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendments and Arguments
Regarding the rejection under 35 U.S.C. § 103, Applicants arguments and accompanying Declaration have been fully considered but are not deemed to be persuasive.
Applicants assert that Chen does not qualify as prior art against the instant application because it is allegedly not entitled to claim priority to the filing date of U.S. Provisional Patent Application No. 61/734,256, filed December 6, 2012.  Specifically, Applicants assert that the ‘256 application lacks written description and does not enable use of CRISPR-Cas9 in eukaryotic cells.
However, Applicants arguments are not accepted because the allegations are not substantiated, nor have Applicants shown that the invention is lacks written description or is not enabled.  Applicants, in both the arguments and the accompanying Declaration have only pointed to the examples in the ‘256 application and opined that these examples did not provide sufficient proof that the claimed result was not obtained.  When analyzing, in particular, Example 4 of the ‘256 application, one of ordinary skill in the art would have recognized that in all treatments using Cas9 and guide RNA (either crRNA/tracrRNA or chimeric guides) that the resulting GFP levels were higher than in the negative controls.  Therefore, 
One of ordinary skill in the art, however, having the ‘256 application, along with the ‘366 publication, in front of them would have determined that the disclosure of the ‘256 application provided sufficient information regarding cleavage of nucleic acids in eukaryotic cells.  Specifically, the ‘256 application at paragraph [0066] and Figure 1 shows cleavage of a eukaryotic target using Cas9 and a chimeric guide RNA.  Both Applicants’ arguments and the Declaration fail to take this disclosure into account when asserting that the ‘256 application does not provide support for use of Cas9 systems in eukaryotic cells.  Thus, contrary to Applicants assertions and Declaration, the disclosure of the ‘256 application would have provided teachings and experimental data, i.e., sufficient written description and enablement, to one of ordinary skill in the art seeking to use Cas9 systems to cleave target sequences in eukaryotic cells.  Further, Yang and Mali are not cited in the rejection as set forth above.  And Yang and Mali are each published after the filing date of the ‘256 application, which clearly does show cleavage of eukaryotic target nucleic acids.  Thus, neither Applicants’ arguments nor the Declaration provide sufficient evidence that the protein-RNA complex of the cited prior art document could not be made, nor the method be carried out.  Therefore, the disclosure of the ‘256 priority application is deemed to provide sufficient written description and enablement to show that Chen’s disclosure would have functioned as required.
Applicants note that Fu and Grissa are not cited for the use of CRISPR-Cas9 systems in eukaryotic cells.  However, as discussed above and previously, and contrary to Applicants’ assertions and the accompanying Declaration, Chen’s priority ‘256 document does disclose successful cleavage of target nucleic acids in eukaryotic cells.  Therefore, for all these reasons, and those listed above, Fu and Grissa in view of Chen are deemed to render the instant invention obvious.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636